West, Associate Justice.
This motion is in its effect an application for a rehearing. The object of it is to induce a reconsideration of the judgment of this court, rendered in this case on the 16th of March last, reversing and remanding it.
The only ground on which" this motion is based is, that the chief justice of this court, who delivered the opinion and announced the judgment of this court, had been counsel of record for the plaintiff in the case of P. L. Kelly v. J. M. Bartlett et al., No. 4195, in the district court of Bed Biver county, a case involving the same property and the same issues, the only difference being in the name of the plaintiffs.
We have given the motion a careful examination, and have taken the proper steps to have before us all evidence that could shed any light on the facts or aid us in any manner in coming to a correct conclusion.
The facts now before us, admitted by all parties to be true, and in fact uncontroverted, show that the chief justice, as a matter of fact, never had at any time any connection whatever with the case of Kelly v. Bartlett, and that his name was signed to the petition in that case without his knowledge, and the fact of the existence, even, of such a petition or suit was unknown to him until disclosed by the filing in this court of the motion now under consideration.
The fact as to the manner in which his signature appeared to be attached to the petition in Kelly v. Bartlett is fully explained in the affidavit of the appellant on file in this case, and need not be further adverted to.
The ground, therefore, upon which the motion is based is wholly untenable as a matter of fact.
It may be that the motion may be so amended as to set up other grounds on which the parties may desire to rely.
*655[Opinion delivered April 13, 1883.]
[Note.—It may be proper to state that the chief justice, by his own request and desire, took no part in the consideration of this motion. No amendment of the motion was made.— Reporter.]
For this purpose it will he held over, and the parties allowed twenty days from this date in which to amend their motion, should they desire to do so, by setting up any additional grounds on which they may rely, and the clerk will notify them of this order.
Motion overruled